—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered May 17, 1995, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant’s contention that the prosecutor made improper comments during his summation is unpreserved for appellate review, as the defendant failed to make timely and specific objections during the summation (see, People v Gray, 86 NY2d 10, 19; People v Mapp, 245 AD2d 307).In any event, most of the prosecutor’s comments were a fair *319response to statements made in defense counsel’s summation (see People v Halm, 81 NY2d 819, 821; People v Galloway, 54 NY2d 396, 399; People v Colon, 122 AD2d 151; People v Saylor, 115 AD2d 671). In light of the overwhelming evidence of the defendant’s guilt, to the extent that any remarks were improper, any error was harmless (see, People v Crimmins, 36 NY2d 230, 237; People v Roccaforte, 141 AD2d 775, 776; People v Dardain, 226 AD2d 551). Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.